NATHANIEL R. JONES, Circuit Judge,
concurring.
The court’s opinion accurately reflects the profile of extradition law today and appropriately reaffirms the power of the federal judiciary to enforce the terms of the Constitution of the United States and insure compliance by all States in the Union. Further, I agree with the opinion, that the arguments presented by Michigan are not legally persuasive. Nonetheless, I write separately to express my distress at being unable to affect the return of a citizen of this Country, or any human being, to a jurisdiction and prison system with a wretched history and, even more distressing, a present demeanor violative of international standards on the treatment of all prisoners.
Certainly, it is no secret that justice in the state of Alabama, particularly for the African-American, has been invisible or peculiar for all too much of that state’s history. The instant case has reminded me of the Scottsboro saga, specifically, the plight of Haywood Patterson and Clarence Norris, two of nine African-American young men wrongfully charged, convicted, and sentenced (some to death) in Scottsboro, Alabama for the fabricated rape of two white women. See Powell et al. v. Alabama, 287 U.S. 45, 53 S.Ct. 55, 77 L.Ed. 158 (1932); Norris v. Alabama, 294 U.S. 587, 55 S.Ct. 579, 79 L.Ed. 1074 (1935); see generally Clarence Norris and Sybil D. Washington, The Last of the Scottsboro Boys: An Autobiography (1979). Patterson escaped from an Alabama prison detail, later to be granted “asylum” by Michigan Governor G. Mennen Williams. I shudder to think what would have happened to Patterson had he been returned to Alabama. Providently, Alabama Governor George Wallace pardoned Norris in October 1976, forty-five years after he was wrongfully accused, twenty-five of which he spent in Alabama prisons. Although the similarities of the Scottsboro cases and the instant case presumably begin and end with Patterson’s and Chance’s escape from Alabama and asylum in Michigan, I can not help but pause and reflect.
Today, Chance will not be faced with lynch mobs or counterfeit retrials. He will, however, be tossed into a prison system that has adopted the barbaric “discipline” of the chain gang. This perpetuation of injustice cloaked in the tattered cloth of the Alabama justice system is deplorable. Equally offensive is the position recently espoused by an Alabama State Senator, riding what he obviously believes to be a popular political current, declaring slavery “good for blacks.” See Bible Backed Slavery, Says a Lawmaker, N.Y. Times, May 10, 1996. In this current climate, reminiscent of the “Old South,” which to some extent has been exported to other parts of the country, already difficult decisions are made more so for sensitive state officials forced to render prisoners, particularly African-American prisoners, back to jurisdictions like Alabama, which appear determined to resurrect harsh and inhumane treatment.
Even in the face of these strong reservations, the law must be followed.1 I only wish, however, that penal institutions will soon shed rather than irrationally embrace socially vindictive policies and procedures soundly condemned as violations of international human rights norms. See Chain-gangs Reintroduced in State Prisons, Amnesty International News, Vol. 26 No. 1, January 1996. If South Africa can sign a new democratic Constitution and Pakistan can take steps toward a ban on flogging, surely, the state of Alabama, in the United States of America, can learn from its lamentable past and embrace *1211I hope modest principles of human rights, so, for the sake of Philip Chance.

. I respect the unfortunate limitation of our judicial review of an extradition request — indeed Michigan's limitations in reviewing Alabama's request — and recognize that my misgivings cannot serve as a basis for refusal to extradite. Opinion at [1207], citing Branstad, 483 U.S. at 225, 107 S.Ct. at 2806-07, quoting Kentucky v. Dennison, 65 U.S. at 103.